NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2212-17T3

JOSEPH DIBUONAVENTURA,

          Plaintiff-Appellant,

v.

WASHINGTON TOWNSHIP,

          Defendant-Respondent.


                   Submitted January 28, 2019 – Decided March 25, 2019

                   Before Judges Messano and Rose.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. L-0171-16.

                   Jacobs & Barbone, PA, attorneys for appellant (Louis
                   M. Barbone, on the brief).

                   Brown & Connery, LLP, attorneys for respondent
                   (Christine P. O'Hearn and Lauren B. Peltzman, on the
                   brief).

PER CURIAM
      In this police disciplinary action, plaintiff Joseph DiBuonaventura sought

reinstatement to his position as a police officer with defendant Washington

Township, back pay, and counsel fees following an administrative determination

of misconduct. Plaintiff appeals from a December 7, 2017 Law Division order,

denying his application for reinstatement, dismissing his complaint, and

affirming the administrative decision. 1 We affirm.

      We begin with a review of the relevant controlling authority. Because the

Township is a non-civil service jurisdiction, the statutory framework for

disciplinary proceedings against police officers is governed by N.J.S.A. 40A:14 -

147 to -151. Ruroede, 214 N.J. at 343. That statutory scheme requires the

Township to demonstrate "just cause" for any suspension, termination, fine, or

reduction in rank. Id. at 354 (citing N.J.S.A. 40A:14-147). Pursuant to N.J.S.A.

40A:14-147, just cause includes "misconduct."

      Our Supreme Court has recognized "misconduct" under N.J.S.A. 40A:14-

147 "need not be predicated on the violation of any particular department rule


1
  The trial court's references in its order and written decision to "affirm[ing ]"
the hearing officer's decision are mistaken. Following a de novo review of the
record before the hearing officer, "[t]he Law Division's actions were limited to
affirming, reversing, or modifying the disciplinary conviction pursuant to
N.J.S.A. 40A:14-150." Ruroede v. Borough of Hasbrouck Heights, 214 N.J.
338, 344 (2013) (emphasis added). Because the trial court conducted a de novo
review here, its mistaken references are inconsequential.
                                                                          A-2212-17T3
                                        2
or regulation," but may be based merely upon the "implicit standard of good

behavior which devolves upon one who stands in the public eye as the upholder

of that which is morally and legally correct." In re Phillips, 117 N.J. 567, 576

(1990) (citation omitted). Because "honesty, integrity, and truthfulness [are]

essential traits for a law enforcement officer[,]" the Court has upheld

termination where, for example, an officer made conflicting statements to

internal affairs investigators about an off-duty altercation. Ruroede, 214 N.J. at

362-63; see also State v. Gismondi, 353 N.J. Super. 178, 185 (App. Div. 2002)

("[T]he qualifications required to hold [a law enforcement] position require a

high level of honesty, integrity, sensitivity, and fairness in dealing with members

of the public . . . .").

       Pursuant to N.J.S.A. 40A:14-150, an officer is entitled to a hearing, and if

convicted of any charge, he may seek review in the Superior Court. Ruroede,

214 N.J. at 355. As noted, the trial court's review is de novo. Ibid. The trial

court must provide "an independent, neutral, and unbiased" review of the

disciplinary action, and make its own findings of fact. Id. at 357 (citing Phillips,

117 N.J. at 578, 580 (1990)). The court must "make reasonable conclusions

based on a thorough review of the record." Ibid. (quoting Phillips, 117 N.J. at

580). "Although a court conducting a de novo review must give due deference


                                                                            A-2212-17T3
                                         3
to the conclusions drawn by the original tribunal regarding credibility, th ose

initial findings are not controlling." Ibid. (quoting Phillips, 117 N.J. at 579).

      Our role in reviewing the de novo proceeding is "limited." Phillips, 117

N.J. at 579. We "must ensure there is 'a residuum of legal and competent

evidence in the record to support'" the court's decision. Ruroede, 214 N.J. at

359 (citation omitted). We do not make new factual findings, but merely "decide

whether there was adequate evidence before the . . . [c]ourt to justify its finding

of guilt." Phillips, 117 N.J. at 579 (citation omitted). "[U]nless the appellate

tribunal   finds   that   the   decision   below   was   'arbitrary,   capricious[,]

unreasonable[,]' or '[un]supported by substantial credible evidence in the record

as a whole,' the de novo findings should not be disturbed."            Ibid. (fourth

alteration in original). On the other hand, we do not defer to the trial court's

legal conclusions. Cosme v. Borough of E. Newark Twp. Comm., 304 N.J.

Super. 191, 203 (1997) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      Against that legal backdrop, we turn to the facts pertinent to this appeal.

On April 17, 2015, the Washington Township Police Department (WTPD)

issued administrative charges against plaintiff for, among other things




                                                                            A-2212-17T3
                                           4
"[m]isconduct by a police officer," and recommended plaintiff's termination. 2

The charges stemmed from a motor vehicle stop on July 31, 2012 of

Assemblyman Paul Moriarty, who had previously served as the Township's

mayor. At the scene, plaintiff arrested and charged Moriarty with driving while

intoxicated, N.J.S.A. 39:4-50, refusal to submit to a breath test, N.J.S.A. 39:4-

50.4a, and failure to maintain a lane, N.J.S.A. 39:4-88(b). Later that night,

Moriarty contacted various media outlets, alleging plaintiff and the WTPD

engaged in misconduct during the incident. The next day, the WTPD initiated

an internal affairs investigation. 3

      At issue is plaintiff's veracity in the completion of his investigation reports

memorializing the stop, and his conduct in requesting other officers to



2
  The next month, the WTPD filed additional charges against plaintiff, including
misconduct for issuing fictitious warnings during several motor vehicle stops
(warnings charges). After a full hearing on the warnings charges, the hearing
officer found plaintiff guilty of misconduct, but held the penalty in abeyance
pending his determination of the April 17, 2015 charges. Plaintiff has not
appealed the trial court's de novo determination of misconduct on the warnings
charges.
3
   In May 2013, the Gloucester County Prosecutor dismissed all traffic
summonses against Moriarty, and a Gloucester County Grand Jury indicted
plaintiff with various offenses arising from Moriarty's arrest and the warnings
charges, including four counts of second-degree official misconduct, N.J.S.A.
2C:30-2(a). Following a jury trial in February 2015, plaintiff was acquitted of
all charges.
                                                                             A-2212-17T3
                                         5
corroborate his account. In his initial report, plaintiff claimed he "was on patrol

travel[]ing in the right northbound lane of State Highway 42 . . . when [he] was

cut off by [Moriarty's] blue Nissan M[u]rano . . . ." Plaintiff further stated the

vehicle "was changing lanes from the left northbound lane to the right

northbound lane in an attempt to enter the Greentree Road jug handle when it

cut [him] off."     The initial report did not include plaintiff's telephone

conversations with WTPD Investigator Lisa Frattali.

      However, in his supplemental investigation report, dated August 13, 2012,

plaintiff detailed two cellphone calls he received from Frattali just prior to his

stop of Moriarty's vehicle:

                   During th[e] first call, Investigator Frattali told
            me that Paul Moriarty was inside Turnersville Nissan
            [(dealership)] drunk. She said that Detective [Martin]
            Calvello . . . gave her this information while they were
            sitting in the [WTPD] Detective Bureau Office.
            Investigator Frattali then told me that she would call me
            back in a few minutes with additional information.
            [Three minutes later], I received a second call on my
            cell phone from Investigator Frattali. During this
            second call, Investigator Frattali told me that Paul
            Moriarty was leaving the . . . [d]ealership in a blue
            Murano and he was "smashed." She said that Detective
            Calvello was getting this information from his cousin
            Ernie[,] an employee at [the dealership]. At this point,
            I started making my way towards the . . . [d]ealership.
            Once on State Highway 42, I stopped on the grass
            median facing northbound traffic just north of the
            [dealership]. A few minutes later, I observed a blue

                                                                           A-2212-17T3
                                        6
            Murano travel[]ing past in the northbound lanes. At
            this point, I made a U-turn and attempted to observe the
            Murano's operation. (See initial investigation report).

      Frattali testified at the administrative hearing and confirmed she made two

telephone calls to plaintiff on the incident date. She recalled "the first words

out of [her] mouth were, Moriarty is drunk at [the dealership]." However,

Frattali denied she told plaintiff she would call him back with more information

during the first call, or that she stated Moriarty was "smashed" during the second

phone call. Frattali also denied telling plaintiff during the second telephone call

that Moriarty was driving a blue Nissan Murano, or indicating the source of the

information was Calvello's cousin, Ernie.

      According to Frattali, plaintiff contacted her on August 7, 2012,

requesting that she complete a supplemental report stating she dispatched

plaintiff to the dealership. Because she did not do so, Frattali refused to issue a

supplemental report. However, at the request of her superior, Frattali filed a

supplemental report on September 24, 2012 stating, among other things she

overheard Calvello's telephone call, wherein he asked, "What do you mean

Moriarty is drunk at [the dealership?]" Frattali's supplemental report also stated

she "contacted [plaintiff] and while having a conversation with him [she]

jokingly told him that [she] overheard . . . Calvello talking to someone on the


                                                                           A-2212-17T3
                                        7
phone about Moriarty being drunk at [the dealership]." However, "[a]t no time

did [Frattali] instruct [plaintiff] to go to [the dealership] to investigate anything."

      Plaintiff's patrol vehicle was equipped with a mobile video recorder

(MVR). When plaintiff issued his initial investigation report, he did not believe

the incident was captured on the MVR. However, on August 6, 2012, before

plaintiff issued his second report, WTPD Captain Robert Borkowski told

plaintiff that the MVR's hard drive would have captured the incident.

Borkowski asked plaintiff whether he wanted him to retrieve the recording of

Moriarty's violation from the hard drive, but plaintiff did not respond to

Borkowski's inquiry.

      The events depicted on the video recording were vastly different from the

account described in plaintiff's investigation reports.           The discrepancies

provided the bases for the administrative charges at issue here. For example,

unlike plaintiff's accounts memorialized in both reports, the video depicts

Moriarty's vehicle passing plaintiff's patrol car on State Highway 42. Plaintiff

then followed Moriarty's vehicle, with at least one other car between them, for

approximately five minutes. Contrary to plaintiff's initial report, which twice

stated Moriarty's vehicle "cut off" plaintiff's vehicle, the video recording does

not support that account.


                                                                               A-2212-17T3
                                          8
      The Township's administrative charges also specified plaintiff's

"intentional[] false, misleading and inaccurate" statements set forth in his

supplemental report. Among other things, Frattali told plaintiff Moriarty "was

inside the [dealership] drunk"; and Moriarty "was leaving the [d]ealership in a

blue Murano and he was 'smashed.'"          Because plaintiff completed his

supplemental report after he realized the WTPD obtained the hard drive of the

MVR's footage, the Township charged plaintiff with "knowingly l[ying]" in his

initial investigation report.

      Further, the Township's charges included false statements made by

plaintiff during his April 13, 2015 interview with WTPD's Internal Affairs

Department (IAD), including Frattali's statement to plaintiff that Moriarty was

"smashed"; and plaintiff's denial of any animosity toward Moriarty or any

previous incidents with him. However, plaintiff later conceded he yelled a t

Moriarty and was "involved in the placement of a large inflatable rat depicting

or symbolizing either Paul Moriarty or his then-office as [m]ayor," regarding a

police-union issue.

      Pursuant to N.J.S.A. 40A:14-150, plaintiff was afforded a full hearing,

during which the hearing officer considered the testimony of four witnesses,

including Frattali, and several documents, including the MVR footage.        In


                                                                       A-2212-17T3
                                      9
January 2016, the hearing officer issued a written decision, finding the

Township sustained the misconduct charge.

      Generally, the hearing officer found all of the witnesses who testified,

except Frattali, were "very credible." Characterizing Frattali's testimony as

"very interesting[,]" the hearing officer determined "portions of her testimony

[were] truthful." However, the hearing officer did not find credible Frattali's

statement denying she said Moriarty was "smashed" during her second telephone

call with plaintiff. Accordingly, the hearing officer did not sustain misconduct

concerning that statement, but did so on the bases that plaintiff made other false

statements in his initial report and during his interview with the IAD.

      Citing the controlling authority, the hearing officer ultimately concluded

"the only appropriate penalty" was termination. Thereafter, plaintiff filed this

action.

      Following oral argument, the trial court conducted a de novo review of

the record and issued a sixty-page, single-spaced written decision, finding the

Township proved misconduct pursuant to N.J.S.A. 40A:14-147. This appeal

followed.

      On appeal, plaintiff primarily contends the trial court's finding of

misconduct, based on his dishonesty in preparing his initial report, was both


                                                                          A-2212-17T3
                                       10
unreasonable and unsupported by substantial credible evidence in the record.

Plaintiff also argues the "[c]ourt's finding that plaintiff harbored animosity

against Moriarty [was] simply unreasonable."        Finally, plaintiff claims the

matter should be remanded to the trial court to impose a "suitable suspension"

based solely on the court's determination of misconduct on the warnings charges.

      We reject these contentions in light of the record and applicable legal

principles. Pursuant to our "limited" standard of review, Phillips, 117 N.J. at

579, we affirm substantially for the reasons expressed in the trial court's

comprehensive written decision, recognizing it "is based on findings of fact

which are adequately supported by the evidence" in the record.          R. 2:11-

3(e)(1)(A). In doing so, we determine the court's decision was not arbitrary,

capricious, or unreasonable.    Phillips, 117 N.J. at 579.     We add only the

following remarks.

      In reaching its decision, the trial court meticulously parsed the evidence,

including the MVR footage, finding plaintiff's initial investigation report

contained false statements and omissions.          The court was "extremely

persua[ded]" by the timing of plaintiff's supplemental report. Specifically,

plaintiff did not issue his supplemental report, nor request Frattali and Calvello

to issue their own supplemental reports, until he learned from his conversation


                                                                          A-2212-17T3
                                       11
with Borkowski that the incident was captured on the MVR's hard drive.

Plaintiff's claim that the court ignored "more substantial and credible testimony"

in the record is unavailing.

      In particular, plaintiff overstates the significance of the "truthfulness" of

his supplemental report. While the court noted the supplemental report "more

closely aligns" with the events captured on the MVR, the misconduct charges

before the court stemmed from the false statements and omissions memorialized

in plaintiff's initial report.   Indeed, the trial court noted plaintiff's false

statements regarding Frattali's telephone calls, set forth in his supplemental

report, were not "before it for determination since plaintiff ha[d] appealed only

the charges against him which were found meritorious by the hearing officer and

the Township ha[d] not appealed any changes found not proven." Accordingly,

it is immaterial that plaintiff eventually "told the whole story and truthfully

recounted" the incident in his supplemental report.

      Nor do we find any merit to plaintiff's argument that the court failed to

consider he filed his initial report, believing Frattali and Calvello would submit

supplemental reports.     On the contrary, the court specifically noted that,

although Frattali and Calvello may have had the responsibility to report

"Moriarty's circumstances at [the dealership]," plaintiff was not thereby relieved


                                                                           A-2212-17T3
                                       12
of his duty to "set forth in his report a true and accurate recitation of why it [wa]s

that Moriarty and his blue Nissan Murano came to [plaintiff's] attention in the

first place[.]"   Instead, plaintiff's initial report "leave[s] the very clear

impression that the 'cut off' by [Moriarty's vehicle] and nothing more was the

sole basis for the stop." Thus, whether plaintiff believed in good faith that the

other detectives would file their own reports, his duties included filing a full and

accurate police report.

    We also reject plaintiff's claim that the court improperly credited Frattali's

testimony regarding the timing of plaintiff's request for her supplemental report.

In particular, plaintiff claims the court's finding is at odds with "the hearing

officer's conclusion that Frattali was not credible." Plaintiff's argument is belied

by the record. For example, the hearing officer specifically found truthful

Frattali's testimony that plaintiff asked her "to file a supplemental report saying

she directed [him] to go to the . . . dealership."         The trial court likewise

determined Frattali's testimony "that on August 7, 2012, she received plaintiff's

request to prepare a supplementary re[port] regarding her conversations with

him on July 31, 2012" was "believable." As the trial court aptly recognized, the

significance of that request was, in part, the timing, specifically, "it [was made]

one day after plaintiff's conversation with Borkowski."


                                                                              A-2212-17T3
                                         13
      Nonetheless, the court's finding of dishonesty was based on various

factors, apart from the timing of plaintiff's supplemental report. Specifically, in

its thorough comparison of the MVR footage with plaintiff's investigation

reports, the court made several findings underscoring plaintiff's false statements

and omissions. Among other things, plaintiff's description of Moriarty's vehicle,

changing lanes from the left to the right lane, is contradicted by the MVR

footage, which depicts Moriarty's vehicle traveling in the right lane without

changing lanes. The court thus found plaintiff falsely stated "Moriarty cross[ed]

over three lanes to get to the jughandle" in an attempt "to lend credence and

believability to his claim that Moriarty cut him off." Notably, the court found

plaintiff's failure to notify dispatch or his supervisors of his pursuit of a reported

drunk driver further "suggest[ed] that he [was] hiding something."

      We therefore conclude there is more than a "residuum of legal and

competent evidence in the record to support" the trial court's decision. Ruroede,

214 N.J. at 359. Accordingly, plaintiff's conflicting statements and omissions

were sufficient evidence of misconduct by a police officer. Id. at 362-63.

      Plaintiff's remaining contentions lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                              A-2212-17T3
                                         14